                Case 17-01393-RAM        Doc 181    Filed 05/01/19    Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov
In re:
                                                            Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.                                Chapter 11

            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.

         Plaintiff,
v.                                                          Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

      Defendant.
_________________________________/

             AGREED EX PARTE MOTION TO CONTINUE MAY 6, 2019 HEARING
              AND TO EXTEND RELATED RESPONSE AND REPLY DEADLINES

         Defendant FirstService Residential Florida, Inc. (“FirstService”), by and through

undersigned counsel, and with the agreement of Plaintiff Jade Winds Association, Inc. (“Jade

Winds”), pursuant to 11 U.S.C. § 105, and Local Rule 9013-1(C)(1), moves (“Motion”) to

continue, for a period of no more than two weeks, the hearing scheduled for May 6, 2019, at 2:00

p.m., on First Service’s

         -    Limited Motion for Clarification, Reconsideration, and Modifications of Summary
              Judgment Order [ECF No. 175] (“Motion for Reconsideration”) and,
         -    Motion for Leave to Amend Its Second Affirmative Defense [ECF No. 179] (“Motion
              to Amend”).

In support of this Motion, FirstService states:

         1.      The Court entered an Order Setting Briefing Schedule and Hearing on Defendant’s

Motion for Reconsideration [ECF No.176], which sets a hearing on May 6, 2019, at 2:00 p.m.,
               Case 17-01393-RAM        Doc 181      Filed 05/01/19     Page 2 of 6
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM

directs the Plaintiff to file a response by April 22, 2019 [filed at ECF No. 178], and Defendant to

file a reply by May 1, 2019 (“Reconsideration Deadlines”).

       2.      FirstService’s Motion to Amend is also scheduled for hearing on May 6, 2019, at

2:00 p.m. [Notice at ECF No. 180]; and, pursuant to Local Rule 5005-1(F), responses and other

papers intended for consideration at the hearing are due by May 2, 2019, at 4:30 p.m.

(“Amendment Deadline” and together with the Reconsideration Deadlines referred to as “Briefing

Deadlines”).

       3.      Since their mediation conference earlier this year was adjourned, the parties

continued engaging in negotiations through Mediator Stanford Blake, and recently made

significant progress toward an amicable resolution of their disputes.

       4.      Due to the advances made on the settlement front, the Parties wish to devote

additional time to continue to determine if a compromise could be reached, rather than expend

time briefing these motions and preparing for the May 6, 2019 hearing.

       5.      Undersigned counsel for FirstService consulted with counsel for Jade Winds, and

all parties agree and consent to a continuance of the May 6, 2019 hearing for a period of no more

than two weeks, along with an extension of the remaining Briefing Deadlines to the second

business day prior to the continued hearing by 4:30 p.m.

       6.      This is the first request for continuance of the May 6, 2019 hearing on the

Reconsideration Motion and Amendment Motion.

       7.      This Motion is brought in good faith and not for purposes of delay.

       8.      No interested party will be prejudiced by this brief continuance of the May 6, 2019

hearing, and extension of the Briefing Deadlines.
              Case 17-01393-RAM          Doc 181      Filed 05/01/19     Page 3 of 6
                                                                              Case No. 15-17570-RAM
                                                                              Adv. No. 17-01393-RAM

       WHEREFORE, Defendant FirstService Residential Florida, Inc. respectfully requests the

Court to enter an Order: (i) granting this Motion, (ii) continuing the May 6, 2019 hearing for a

period of no more than two weeks, (iii) extending the Briefing Deadlines appropriately, and (iv)

granting such granting such further relief as the Court deems just and proper.


Dated: May 1, 2019                            Respectfully submitted,

                                              /s/ Kristopher E. Pearson
                                              KRISTOPHER E. PEARSON
                                              Florida Bar Number 0016874
                                              kpearson@stearnsweaver.com
                                              STEARNS WEAVER MILLER WEISSLER
                                               ALHADEFF & SITTERSON, P.A.
                                              Museum Tower, Suite 2200
                                              150 West Flagler Street
                                              Miami, Florida 33130
                                              Telephone:     (305) 789-3200
                                              Facsimile:     (305) 789-3395

                                              Counsel for FirstService Residential Florida, Inc.




                                 CERTIFICATE OF SERVICE

        I CERTIFY that on May 1, 2019, the foregoing document is being filed electronically via
the Court’s CM/ECF website. I further certify that on April 23, 2019, the document is being served
by transmission of Notices of Electronic Filing generated by CM/ECF to those counsel or parties
who are registered to receive Notices of Electronic Filing in this adversary proceeding, as indicated
on the attached Service List.
                                              /s/ Kristopher E. Pearson
                                              KRISTOPHER E. PEARSON
              Case 17-01393-RAM         Doc 181     Filed 05/01/19     Page 4 of 6
                                                                            Case No. 15-17570-RAM
                                                                            Adv. No. 17-01393-RAM

                                         SERVICE LIST
                                 Adv. Case No. 17-01393-RAM
               United States Bankruptcy Court, Southern District of Florida
The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.

 Daniel F Blonsky, Esq.                            Justin E King
 dblonsky@coffeyburlington.com                     jking@coffeyburlington.com
 groque@coffeyburlington.com                       Counsel for Jade Winds Association, Inc.
 service@coffeyburlington.com
 vmontejo@coffeyburlington.com
 Counsel for Jade Winds Association, Inc.

 Kristopher E Pearson                              Eric S Pendergraft
 kpearson@stearnsweaver.com                        ependergraft@sfl-pa.com
 rross@stearnsweaver.com                           dwoodall@sfl-pa.com, scusack@sfl-pa.com
 larrazola@stearnsweaver.com                       ematteo@sfl-pa.com,
 Counsel for FirstService Residential Florida,     bshraibergecfmail@gmail.com
 Inc.                                              Counsel for Jade Winds Association, Inc.




#7362812 v1
                Case 17-01393-RAM   Doc 181   Filed 05/01/19   Page 5 of 6




                            PROPOSED ORDER




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov
In re:
                                                    Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.,                       Chapter 11

            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.,

         Plaintiff,
v.                                                  Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.,

      Defendant.
_________________________________/


                            ORDER GRANTING
          AGREED EX PARTE MOTION TO CONTINUE MAY 6, 2019 HEARING
           AND TO EXTEND RELATED RESPONSE AND REPLY DEADLINES
                 Case 17-01393-RAM               Doc 181       Filed 05/01/19        Page 6 of 6
                                                                                           Case No. 15-17570-RAM
                                                                                           Adv. No. 17-01393-RAM



          This matter came before the Court, without hearing, upon the Agreed Ex Parte Motion to

Continue May 6, 2019 Hearing and to Extend Related Response and Reply Deadlines

(“Motion”)1 [ECF No. ___].

          The Court having considered the Motion, noted the agreement of the parties and being

fully familiar with the record in this case and adversary proceeding, finds there is good and

sufficient cause to grant the relief requested in the Motion. Accordingly, it is –

          ORDERED as follows:

         1.        The Motion is GRANTED.

         2.        The May 6, 2019 Hearing is cancelled.

         3.        The Court will conduct a hearing on May ___, 2019, at ________ m. (“Continued

Hearing”), at the United States Bankruptcy Court, C. Clyde Atkins United States Courthouse,

301 North Miami Avenue, Courtroom 4, Miami, Florida 33128, to consider:

          -   Limited Motion for Clarification, Reconsideration, and Modifications of Summary
              Judgment Order [ECF No. 175] (“Motion for Reconsideration”) and,
          -   Motion for Leave to Amend Its Second Affirmative Defense [ECF No. 179] (“Motion
              to Amend”).
         4.        The remaining Briefing Deadlines are extended to the second business day prior

to the Continued Hearing by 4:30 p.m.

                                                       # # #
Submitted by:
Kristopher E. Pearson, Esq.
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Counsel for FirstService Residential Florida, Inc.
150 West Flagler Street, Suite 2200, Miami, Florida 33130
kpearson@stearnsweaver.com        305.789.3200

(Attorney Pearson is directed to serve a conformed copy of this Order upon all interested parties, and file a
Certificate of Service with the Court)


1
    Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Motion.
